Grice, Justice.
This appeal is from a finding that the mother is not a fit and proper person to have custody of her child. This finding was made' by the Superior Court of Cook County in a habeas corpus proceeding by the child’s mother, • Mrs. Naomi Peck, against the child’s aunt and uncle, Mr. and Mrs. W. S. Shierling. For former appearance, see Peck v. Shierling, 222 Ga. 601 (150 SE2d 924).
This finding, as we view it, is unauthorized. The mother's immorality, relied upon as requiring forfeiture of her right to custody, took place some two years prior to the hearing. We have carefully considered all of the evidence and find none which shows that she is presently unfit to have custody of this child.
Direction is given that the trial court enter judgment awarding custody to the mother.

Judgment reversed with direction.


All the Justices concur.